Exhibit 99.1 Cable ONE Reports Fourth Quarter and Full Year 2015 Results Strategic Transition to HSD and Business Services -Focus Propels Adjusted EBITDA and Free Cash Flow Growth March 2 , 6 – Phoenix, Arizona – (BUSINESS WIRE) - Cable One, Inc. (NYSE: CABO) (the “Company” or “Cable ONE”) today reported financial and operating results for the three and twelve months ended December 31 , 2015. Key f ourth q uarter 2015 highlights : ● Net income was $26.1 million. Adjusted EBITDA1 was $88.0 million, an increase of 12.7%, year-over-year, with an Adjusted EBITDA Margin1 of 43.2%. The increase in Adjusted EBITDA was partially a result of the positive net impact of $2.3 million for certain insurance-related benefits and other costs realized during the quarter. Excluding the net impact of these benefits and costs, fourth quarter Adjusted EBITDA grew by 9.7% year-over-year with an Adjusted EBITDA Margin of 42.1%. ● Free Cash Flow1 was $35.3 million, an increase of 11.0% compared to the fourth quarter of 2014. ● Business services revenues were $23.3 million, an increase of 13.5% year-over-year. ● Residential data revenues were $77.9 million, an increase of 14.2% year-over-year . ● Residential data and business services revenues grew to 49.7% of total revenues compared to 44.0% in the fourth quarter of 2014. Key f ull y ear 2015 highlights : ● Net income was $89.0 million. Adjusted EBITDA1 was $317.7 million, an increase of 4.0% compared to 2014, with an Adjusted EBITDA Margin1 of 39.4%. ● Free Cash Flow1 was $161.6 million, an increase of 26.2% compared to 2014. ● Business services revenues were $88.7 million, an increase of 15.5% compared to 2014. ● Residential data revenues were $294.5 million, an increase of 10.8% compared to 2014 . ● Non-video customers grew to 45% of total customers from 34% in 2014. ● Capital expenditures totaled $156.1 million, a decrease of 12% compared to 2014. 1 “ We are very pleased with our financial results for the fourth quarter and full year, which were primarily driven by higher HSD and business services revenues, combined with continued cash flow and margin expansion,” said Tom Might, Chairman and CEO of Cable ONE. “The capital investments we have made over the past several years place us in a position to take advantage of the growth of our HSD product and to utilize our superior broadband technology to bring the fastest speeds to customers in our markets. We believe that these investments and the 2016 launch of our Gigabit service, GigaONE™, to the majority of our markets will allow us to continue to improve the customer experience and build value for our shareholders
